Citation Nr: 9928570	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1 Entitlement to restoration of service connection for 
amblyopia of the right eye.  

2 Entitlement to service connection for right eye 
disability.  

3 Entitlement to service connection for left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1943.  

In a rating action of January 1944, the RO granted service 
connection for amblyopia of the right eye with defective 
vision which was assigned a 20 percent evaluation from 
November 1943.  In November 1944, the RO proposed to sever 
service connection for this disability on the grounds that 
this condition was a congenital abnormality for which service 
connection may not be granted.  The veteran was informed of 
the proposed severance of service connection for amblyopia of 
the right eye in a letter dated November 29, 1944 and, at 
that time, he was also informed that he had 60 days to submit 
evidence showing that service connection should not be 
severed.  The veteran did not respond to this communication 
and service connection for amblyopia in the right eye was 
severed by the RO in a rating action of January 29, 1945.  
The veteran was informed of this rating decision by letter, 
dated February 16, 1945 but he did not file a notice of 
disagreement with this rating decision.  As such, the January 
1945 rating decision became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action by the RO 
which found no clear and unmistakable error in the January 
1945 rating action which severed service connection for 
amblyopia in the right eye.  In a statement dated in August 
1995, the veteran's representative indicated that he wished 
to reopen his claim for service connection for a right eye 
disorder (amblyopia with defective vision) based on 
aggravation of a preexisting condition.  In a September 1995 
rating action, the RO denied service connection for 
amblyopia.  There is a question as to whether this issue is 
one of service connection or that of an application to reopen 
a claim of service connection based the submission of new and 
material evidence.  However, the Board notes in this regard 
that the RO's rating decision of September 1995 clearly 
considered this issue on a de novo basis.  Since that is the 
case, the Board will consider the issue to be one of service 
connection for right eye disability.  

This case was remanded by the Board in December 1997 for 
further development to include the ascertainment by the RO of 
whether any left eye disability was service connected by the 
rating action of January 1944 and severed by the rating 
action of January 1945.  In a rating action of September 
1998, the RO noted that a left eye disability was not the 
subject of service connection in 1944 and was not the subject 
of a severance of service connection in 1945.  Additionally, 
the rating action of September 1998 denied service connection 
for a left eye disability (classified as amblyopia).  In 
December 1998 that issue was covered by a statement of the 
case, and in January 1999 the issue was appealed by the 
veteran's representative.  

The issues listed on the title page of this decision have 
been certified and developed for appeal and are currently 
before the Board for appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran was noted to have congenital amblyopia of the 
right eye on his examination prior to entrance onto active 
service.  

2. The service medical records contain no clinical 
documentation of superimposed acquired right eye 
disability during the veteran's period of active service.  

3. The January 1944 rating action granting service connection 
for amblyopia in the right eye was completely inconsistent 
with and completely unsupported by the evidence then of 
record and was completely inconsistent with the applicable 
law and regulations.  

4. Acquired right eye pathology was not shown during service 
and the veteran's current macular degeneration and 
pseudokinesia in the right eye is unrelated to service.  

5. The veteran's claim for service connection for left eye 
disability is not plausible.  


CONCLUSIONS OF LAW

1. The RO's rating decision of January 1944 that granted 
connection for congenital amblyopia in the right eye was 
clearly and unmistakably erroneous.  38 U.S.C.A. § § 1110, 
7105 (West 1991 & Supp.1998); 38 C.F.R. § 3.105(a), 
3.303(c) (1998).  

2. The January 1945 rating decision severing service 
connection for congenital amblyopia of the right eye was 
based on a correct application of the laws and regulations 
then in effect to facts then demonstrated by the evidence.  
38 U.S.C.A.§§ 1110, 7105 (West 1991 & Supp. 1998); 38 C. 
F.R.§ 3.303 (c) (1998).  

3. Congenital amblyopia of the right eye is not a disease or 
injury for which service connection may be granted.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§ 3.303(c) (1998).  

4. An acquired right eye disability was not incurred in or 
aggravated by wartime service.  38 U.S.C.A.§§ 1110, 
5107(a) (West 1991 & Supp. 1998).  

5. The veteran has not submitted a well-grounded claim for 
service connection for a left eye disability.  38 U.S.C.A. 
§ 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis.  


On the veteran's August 1942 examination prior to entrance 
onto active duty, evaluation of the veteran's eyes was 
reported to reveal uncorrected visual acuity of 20/200 in the 
right eye and visual acuity of 20/20 in the left eye.  
Congenital amblyopia in the right eye was noted.  The service 
medical records make no refence to treatment for any eye 
disorder.  A Certificate of Discharge for Disability, dated 
in October 1943, revealed that the veteran had defective 
visual acuity of 20/400 in the right eye, correctable to 
20/300; and visual acuity in the left eye of 20/70, 
correctable to 20/50.  The veteran's defective vision was 
determined to have existed prior to induction and caused him 
not to meet the minimum standards for induction.  

A rating action of January 1944 granted service connection 
for amblyopia of the right eye and assigned a 20 percent 
rating for the disorder, effective the day following 
discharge from service.  

On VA examination in November 1944, the veteran gave a 
history of impaired vision in the right eye due to trauma 
incurred at age 6.  On evaluation it was noted that the right 
eye was injured at age 6 by direct violence causing impaired 
vision, photophobia, slightly congested conjunctiva, and 
clear cornea.  Evaluation of the fundus revealed no 
hemorrhage.  The disc was obscured, reddened, and level with 
the surface of the retina.  Projection was fair and the 
veteran could count fingers at four feet.  Vision in the 
right eye was 20/400, not corrected by glasses.  Vision in 
the left eye was 20/50, corrected to 20/30.  The diagnosis 
was myopia and astigmatism.  

In November 1944 the RO proposed to sever service connection 
for amblyopia of the right eye with defective vision on the 
basis of clear and unmistakable error in the January 1944 
rating action.  It was noted that congenital amblyopia was 
noted on the veteran's examination prior to service entrance 
and that service connection should not have been granted for 
this condition.  The veteran did not offer rebuttal to this 
proposed severance and the severance of service connection 
for right amblyopia with defective vision was accomplished by 
a rating action of January 1945.  The veteran did not file a 
notice of disagreement with this rating action, which 
subsequently became final.  

On VA opthamological examination in November 1976, the 
diagnoses was amblyopia in the right eye and refractive error 
in the left eye.  

In a July 1995 statement, the veteran reported that he was 
struck in the right eye by a door spring when he was 6 years 
old.  He said that he had trouble seeing out of his right eye 
ever since that episode and used his left eye to read.  In 
another July 1995 statement, the veteran said that during 
service he was splashed in the eyes by fuel and taken to the 
hospital where his eyes were washed out.  He further said 
that his eyesight then deteriorated and he was discharged 
from the service.  He said that, following this inservice 
incident, his sight in the left eye became worse until he 
could hardly see.  

Private clinical records reflect treatment during the 1990s 
for eye disorders which included cataracts in both eyes, 
amblyopia in the right eye, age related macular degeneration 
in both eyes, and pseudophakia in both eyes.  

In an August 1995 statement, S. Allen Stocks, M.D., reported 
that he last examined the veteran in August 1993.  He said 
that, at that time, the veteran's vision in either eye was 
limited to counting fingers at one foot.  The veteran was 
said to be pseudophakic and had had previous successful 
cataract extraction with intraocular lens implantations in 
both eyes.  The veteran had reached a state of legal 
blindness due to age related macular degeneration in both 
eyes.  Doctor Stocks further said that he first saw the 
veteran in 1988, at which time his vision was 20/400 in the 
right eye and 20/30 in the left eye.  The veteran gave a 
history of poor vision in the right eye since his earliest 
recollection and attributed this to being struck in the right 
eye with a screen door spring at the age of five.  The doctor 
said that his earliest examination was conducted when the 
veteran was 67 so he could not attest to the veracity of the 
veteran's history.  The examination revealed findings 
consistent with age related macular degeneration in both eyes 
and this condition had worsened considerably over the 
previous several years.  

During a hearing before a hearing officer at the RO in June 
1996, the veteran said that he had he had injured his right 
eye as a child but was found to be qualified for military 
service despite his defective vision in the right eye.  The 
veteran also said that his military duty involved driving a 
fuel truck and that, while performing his duties, he was 
splashed in the eyes with aviation gasoline.  He said that, 
after that episode, he was taken to the hospital and his eyes 
were washed out.  He also said that his vision in both eyes 
deteriorated after that episode.  

On VA eye examination conducted in March 1998, the veteran 
gave a history of progressive vision loss since 1943 when he 
had gasoline splashed in his eyes while he was in service.  
It was reported that the veteran stopped driving at night in 
1959 and stopped driving entirely in 1985.  At the conclusion 
of the examination, the examiner said that the veteran had 
experienced progressive loss of vision due to retinal 
degeneration.  The physician also said that it was unlikely 
that the veteran's loss of vision was related to his being 
splashed with gasoline.  

After a further VA eye examination in June 1998, the 
impressions included a history of congenital amblyopia in the 
right eye per the veteran's report only.  The examiner said 
that there were no signs of any traumatic etiology for 
decreased vision in either eye.  The impressions also 
included age-related macular degeneration in both eyes, dry, 
geographic, severe, consistent with central scotomas found in 
both eyes.  The examiner said that there was no evidence that 
this resulted from any traumatic event.  The impressions also 
included pseudophakia in both eyes with astigmatism and 
hyperopia in both eyes.  The veteran's low vision was 
considered to be secondary to his age related macular 
degeneration.  The examiner further said that it was obvious 
from the veteran's history that he suffered some form of 
congenital amblyopia in the right eye during childhood and 
early adulthood.  He also said that it was apparent that the 
veteran had suffered injury to the eyes caused by aviation 
fuel during service which did not involve tissue damage 
resulting in vision loss or require surgery.  The veteran's 
progressive vision loss in both eyes was due to age related 
macular degeneration and had nothing to do with any traumatic 
incident.  It was possible that the veteran suffered from 
right eye amblyopia but there was also no evidence of a 
traumatic origin for any amblyopia.  

II. Entitlement to Restoration of Service Connection for 
Amblyopia of the 
Right Eye 


As noted above, service connection for right eye amblyopia 
with defective vision was granted by a rating action of 
January 1944 on the basis of aggravation during service.  
Service connection for this disorder was severed by the RO in 
a rating decision of January 1945 on the grounds that right 
eye amblyopia was a congenital abnormality for which service 
connection may not be granted.  Since the veteran did not 
appeal the January 1945 severance of service connection, the 
question before the Board in regard to restoration of service 
connection for amblyopia of the right eye is essentially 
whether there was clear and unmistakable error in the January 
1945 rating decision which severed service connection for 
right eye amblyopia.  38 C.F.R.§ 3.105(a).  This, of course, 
involves the further question of whether or not there was 
clear and unmistakable error in the January 1944 rating 
decision which initially granted service connection for this 
disorder.  The law that was in effect in January 1945 was 
essentially the same as current provisions.  

In order for there to be a valid claim of "clear and 
unmistakable error", there must have been an error in the 
prior adjudication of the claim.  Either the correct facts as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  The claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed and evaluated.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  As noted by the United States Court of Appeals 
for Veterans Claims (Court):  Clear and unmistakable error is 
a very special and rare kind of "error".  It is the kind of 
error, of law or fact, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown 6 Vet. 
App. 40, 43 (1993).  

As noted above, the veteran was diagnosed with congenital 
amblyopia in the right eye on his examination prior to 
entrance into service.  The service medical records contain 
no indication of any acquired right eye pathology which was 
superimposed on the veteran's congenital amblyopia in the 
right eye.  Under the provisions of 38 C.F.R.§ 3.303(c) a 
congenital defect such as refractive error including 
congenital amblyopia , is not a disease for which service 
connection may be granted on a service incurrence basis nor 
on the basis of aggravation by service.  Since that is the 
case, it is apparent that the grant of service connection for 
right eye amblyopia by the rating action of January 1944 was 
based on an obvious misapplication of the regulations 
governing service connection.  Therefore, this rating action 
was clearly and unmistakably erroneous in granting service 
connection for congenital amblyopia of the right eye.  The 
rating action of January 1945 that severed service connection 
for this amblyopia of the right eye did so because service 
connection may not be granted for such a congenital defect.  
This action was in accordance with the prohibition against 
service connection of a congenital abnormality under 38 
C.F.R.§ 3.303(c) and was therefore in accordance with both 
the evidence of record and the relevant legal provision.  
Since that is the case, restoration of service connection for 
congenital amblyopia is not warranted.  Although the veteran 
reported a preservice right eye disability as a child, the 
amblyopia noted on the induction examination was medically 
diagnosed as congenital.  That diagnosis controls here as the 
veteran is not competent to attribute right eye amblyopia to 
a preservice injury.  

III. Service connection for a Right Eye Disorder.  

Initially, the Board notes that, in the remand of December 
1997 the RO was instructed to undertake action to ascertain 
if the veteran had an acquired right eye disorder that was 
aggravated during service.  Since this development was 
requested, in the December 1997 remand, the veteran's claim 
for service connection for a right eye is considered to be 
"well grounded", in that it is plausible.  No further 
action, by the RO is necessary to fulfill the VA's duty to 
assist the veteran in the development of this claim under the 
provisions of 38 U.S.C.A.§ 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110.  Congenital or developmental 
defects, such as refractive error of the eyes, are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R.§ 3.303(c).  

As noted earlier, the veteran was found to have congenital 
amblyopia of the right eye on his service entrance 
examination.  Such a congenital defect may not be service 
connected.  38 C.F.R.§ 3.303(c).  The service medical records 
contain no findings or diagnosis of any acquired right eye 
pathology during service.  After recent VA eye examinations 
in 1998, the veteran was noted to have age related macular 
degeneration in the right eye causing poor vision.  He was 
also diagnosed as having pseudophakia with astigmatism and 
hyperopia.  None of these right eye disabilities were shown 
until many years subsequent to service and there is no 
medical evidence which otherwise relates any of these right 
eye disabilities to service.  

The veteran has contended that his current right eye 
pathology is largely due to the accidental splashing of 
gasoline into his right eye while he was on active service.  
However, the veteran has not presented any competent evidence 
which would establish that such is the case.  The veteran is 
certainly competent to state that this inservice eye injury 
occurred and he is also competent to state that his vision 
deteriorated after this incident.  However, as a layman (a 
person without medical training or expertise), the veteran is 
not competent to connect any of his current right eye 
disorders to this inservice injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is 
necessary to show the etiology of his current right eye 
disorders.  No such evidence is in the claims folder.  In 
fact, two VA physicians who examined the veteran's eyes in 
1998 both stated that there was no relationship between any 
inservice injury to his right eye and his current eye 
disabilities.  Since an acquired right eye disability was not 
shown during service and since none of the veteran's current 
right eye disorders have been shown to be related to service, 
service connection for a right eye disorder is not warranted.  

IV. Service Connection for Left Eye Disability

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110 (West 1991 & Supp. 1998).  
Service connection may also be granted for any disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d) (1998).  

The threshold question in regard to the issue of service 
connection for a left eye disorder is whether the veteran has 
met his burden of submitting evidence of a well-grounded 
(i.e. plausible) claim.  If not, the claim must fail and the 
VA has no further duty to assist the veteran in the 
development of the claim.  
38 U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted a 
well-grounded claim for service connection for a left eye 
disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical or otherwise 
competent evidence is required to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Lay 
statements by the veteran, regarding questions of medical 
diagnosis and causation, are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidence shows that the veteran was recently diagnosed as 
having macular degeneration in the left eye as well as 
pseudophakia with astigmatism and hyperopia.  Thus, the first 
requirement for a well-grounded claim under the requirements 
of Caluza has been met.  

However, the second and third requirements for a well-
grounded claim under Caluza have not been met.  There is no 
evidence of any acquired left eye disorder during service and 
none of the veteran's currently diagnosed left eye disorders 
were reported until many years after service.  Moreover, 
there is no competent evidence linking the veteran's 
currently diagnosed left eye disabilities to service.  

The veteran has asserted that his current left eye disorders 
are the residuals of injuries to the left eye sustained when 
gasoline was accidentally splashed into his eyes during 
service.  As noted earlier however, the veteran is not 
competent to relate his current left eye disorders to this 
incident because he is a layman and lacks the medical 
training and expertise to express an opinion as to the 
etiology of his current left eye disabilities.  There is no 
competent medical evidence relating any current left eye 
disorder to this reported inservice accident or to any other 
episode or incident during his period of active duty.  

Since two of the three requirements for a well grounded claim 
as set forth by the Court in Caluza have not been met.  
Service connection for a left eye disorder must be denied as 
not well grounded.  


ORDER

Restoration of service connection for amblyopia of the right 
eye is denied.  

Service connection for a right eye disorder is denied.  

Service connection for a left eye disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

